Wiswell, J.
Complaint for having in possession trout with; intent to sell the same in violation of R. S., c. 40, § 49, which reads as follows : "No person shall sell, expose for sale or have' in possession with intent to sell, or transport from place to place any land-locked salmon, trout or togue, between the first days of October and the following May ; or any black bass, Oswego bass or white perch, between the first days of April and July, under a penalty of not less than ten nor more than fifty dollars for each offense.”
The case comes to the law court upon an agreed statement of facts in which it is said that the fish, which the defendant had in his possession for sale, "were salt water fish ” and that they were known to the trade as "Labrador trout.”
The prohibition of the statute relates to land-locked salmon, trout or togue. The common and ordinary meaning of the *500word "trout” is afresh water fish, a fish which at least breeds and ordinarily lives in the fresh water, even if it may sometimes escape to the salt water when it has an opportunity; and although zoologically the term may be more inclusive, we think that the legislature used the word in this section in its more limited, but common and ordinary sense. Words of common use in a statute are to be taken in their ordinary signification. Sutherland on Statutory Construction, § 229.
We are confirmed in the-belief that the legislature intended to make this section apply to fresh water fish only, from the fact that all other kinds of fish referred to are exclusively fresh water fish, except salmon and the meaning of that word is expressly limited by the word "land-locked.”
It being admitted that the fish in the possession of the defendant for the purpose of sale were salt water fish, the statute does not apply.

Complaint dismissed.